                      Case 3:19-mj-00061-UNA                     Document 1         05/03/19 Page 1 of 36
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Middle District of Louisiana


              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address) ^ Case No. 19-mi-f ,'

 Gold Samsung Cell Phone, IMEI: 354255096762283; )
FCC: A3LSMJ737P; Currently in the Custody of the East )
 Baton Rouge Parish Sheriff's Office, Baton Rouge, LA

                                            APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched mid give its location):

                                                       SEE ATTACHMENTS "A" AND "C"

located in the Middle District of Louisiana , there is now concealed (identify the
person or describe the property to be seized)'.


                                                       SEE ATTACHMENT "B"

          The basis for the search under Fed. R. Crim. P. 41(c) is (checkone ormore):
                                of a crime;
                 [_) contraband, fruits of crime, or other items illegally possessed;

                    property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

             Code Section Offense Description
       18:922g(1) Felon in possession of a firearm;
       18:924(c)(1)(A) Possession of a firearm during and in relation to a drug trafficking crime; and
       21:841 (a)(1) Possession with intent to distribute a controlled substance,

          The application is based on these facts:

                                                       SEE ATTACHED AFFIDAVIT

          D Continued on the attached sheet.
          O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
               under 18 U.S.C, § 3103a, the basis of which is set forth on tl^attached sheet.


                                                                      T7=b \f-£A^                ^^——
                                                                                           Applicant s sigfwhn'e

                                                                                   Resa Davis, ATF Task Force Officer
                                                                                          Prmted name aw/ iitle

Sworn to before me and signed in my presence.


Date: .^1 ^ tin _y'...y 11^;<<?1<.. 7vL^.--^
                                                                                            Judge s signature

City and state: Baton Rouge, Louisiana Erin Wilder-Doomes, Magistrate Judge
                                                                                          Printed name aw/ tiffe
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 2 of 36




                                     ATTACHMENT A

       The property to be searched is a 32GB, Samsung, with IMEI # 354255096762283,

SKU # SPHJ737PABB, FCC ID # A3LSMJ737P, hereinafter the "Device." The Device Is

currently in law enforcement possession, in the East Baton Rouge Parish Prison Property,


where it was taken into custody incident to the arrest and processing of Eddie Jones, Sr., on


March 8, 2019.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 3 of 36




                                       ATTACHMENT B

       1. The following records on the Device described in Attachment A that relate to

violations of Title 18, United States Code, Section 922(g)(l), Title 21, United States Code.

Sections 841(a)(l) and 846 and Title 18, United States Code, Section 924(c) and invol ve

Eddie Jones, Sr.;


           a. any information related to narcotics trafficking;


           b. lists of customers or other dealers/distributors and related identifying

              information;

           c. types, amounts, and prices of drugs trafficked as well as dates, places, and


              amounts of specific transactions;


           d. any information related to sources of drugs (including names, addresses^ phone


              numbers, or any other identifying information); and

           e. all financial records or other account information related to proceeds of


              narcotics trafficking.

       2. Evidence of user attribution showing who used or owned the Device at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usemames and passwords, documents, and browsing history;


           a. records of Internet Protocol addresses used;


           b. records of Internet activity, including firewall logs, caches, browser history


              and cookies, "bookmarked" or "favorite" web pages, search terms that the user


              entered into any Internet search engine, and records ofuser-typed web


              addresses.
         Case 3:19-mj-00061-UNA       Document 1     05/03/19 Page 4 of 36




                          ATTACHMENT C: SIX (6) PHOTOS

1. Photo of front of the Device

2. Photo of back of the Device

3. Photo of the Device, as taken into custody, in black carrying case/wallet, with ID

4. Photo of the Device, as taken into custody, In black carrying case/wallet, with ID

          fully exposed

5. Photo of the Device, depicting IMEI and SKU

6. Photo of the Device, depicting IMEI and FCC ID
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 5 of 36
sooCase 3:19-mj-00061-UNA   Document 1    05/03/19 Page 6 of 36




                                    ? lft.1 IIP




                              *% *t <S <T
      TT
       ^ I/    T/1/WI                             ^
   i^^^%^
                                                                                         Case 3:19-mj-00061-UNA
                                                                                         Document 1




       TT   ins.   .   [,,--,-   .   mi   ;••   ;   ,   •*r*u-'.i..   „.'•"'•<   —;'""    -



<^^:'?t^^^^l-:.,^-'7^^^
        '>--T ":•': -I 'k~'.'.^'- • , ' ."- "d . ••' " ~" .'l1*^ '^
                                                                                         05/03/19 Page 7 of 36




 ^A^^A-W^.^:'.'^
 y^f'f^s^^^^.T^
 rs^K^^^^y^                                                           ^_:
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 8 of 36




                                                              m^
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 9 of 36
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 10 of 36
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 11 of 36




                            AFFIDAVIT IN SUPPORT OF AN
                         APPLICATION UNDER RULE 41 FOR A
                          WARRANT TO SEARCH AND SEIZE

        I, Resa J. Davis, being first duly sworn, hereby depose and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND

        1. I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination ofproperty-

an electronic device—which is currently in law enforcement possession, in the East Baton


Rouge Parish Prison Property, and the extraction from that property of electronically stored

information described in Attachment B.

        2. I am an investigative law enforcement officer of the United States within the

meaning of 18 U.S.C.g 2510(7); that is, an officer of the United States who is empowered by

law to conduct investigations of and to make arrests for offenses enumerated in 18 U.S.C. §


2516.

        3. I am a Task Force Officer ("TFO") with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives ("ATF") in Baton Rouge, Louisiana, and have been so since


November 2015. I have been employed by the East Baton Rouge Sheriffs Office

("EBRSO") for the past twenty-two (22) years and am currently a Lieutenant in the

Homicide Division. Prior to being assigned to the Homicide Division in November 2015,1

was assigned to the Narcotics Division for approximately 17 years. While assigned to the

Narcotics Division, I was assigned to the Drug Enforcement Administration ("DEA") as a

TFO from August 2005, to October 2011. I have attended and successfully completed TFO

training with ATF. I have conducted and been involved In numerous federal investigations

relating to the aspects of Federal firearms violations. As a result of my training, general
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 12 of 36




knowledge and experience as a TFO with ATF, I am familiar with the Federal Firearms

Laws. For instance, I know that it is a violation of 18 U.S.C. § 922(g)(l), for a convicted

felon to possess a firearm.


       4. As an EBRSO Deputy and ATF TFO, I have conducted numerous

investigations of convicted felons in illegal possession of firearms in violation of 18 U.S.C. §

922(g)(l), unlawful drug distribution, in violation of 21 U.S.C. § 841(a)(l), Using, Carrying

or Possessing a Firearm in Connection with a Crime of Violence or Drug Trafficking Crime,

in violation of 18 U.S.C. § 924(c), and participated in electronic and physical surveillance,

surveillance of undercover transactions, the introduction of undercover agents, the execution


of search warrants, and debriefmgs of cooperating sources. Through my training, education,


and experience, I have become familiar with the manner in which illegal drugs are

transported, stored, and distributed. In addition, I have conducted follow up investigations of

various forms of criminal activity where the participants of said criminal activity assisted

their planning and communication to further the criminal venture through the use of various

electronic devices, including cellular telephones and computers. I have participated in

investigations involving firearms crimes and drug distribution crimes, and I am familiar with

the ways in which drug traffickers conduct their business, including, but not limited to, their

methods of importing and distributing drugs, their use of cellular telephones and of digital

display paging devices, and their use of numerical codes and code words to conduct their

transactions.


       5. The statements contained in this affidavit are based in part on my training and

experience, as well as on information provided to me by other law enforcement officers.


Because this affidavit is being submitted for the limited purpose of securing a search warrant,

                                               2
          Case 3:19-mj-00061-UNA           Document 1       05/03/19 Page 13 of 36




I have not included each and every fact known to me concerning this investigation. Instead, I


have set forth only the facts which I believe are necessary to establish the necessary

foundation for the requested warrant. This affidavit is intended to show only that there is

sufficient probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.

               IDENTIFICATION OF THE DEVICES TO BE EXAMINED

       6. The property to be searched is a 32GB, Samsung Cell Phone, with

IMEI # 354255096762283, SKU # SPHJ737PABB, FCC ID # A3LSMJ737P, hereinafter the

"Device." The Device is currently in law enforcement possession, in the East Baton Rouge


Parish Prison Property, where it was taken into custody incident to the arrest and processing

of Eddie Jones, Sr., on March 8, 2019. The Device was not seized as evidence incident to


the arrest; rather, it is being held as the property of the prisoner, Eddie Jones, Sr., who

remains in custody at this time. Photos of the Device may be found in Attachment C.

       7. The applied-for warrant would authorize the forensic examination of the


Device for the purpose of identifying electronically stored data particularly described in

Attachment B.


                                     PROBABLE CAUSE

       8. This application arises from an EBRSO investigation, which began with a

traffic stop on March 8, 2019. On that date, EBR Sheriffs Deputy Yoni Canales and

Corporal Jose Sandoval initiated a traffic stop and approached the driver and passenger sides

of the subject vehicle, respectively. The driver of the vehicle was Eddie Jones, Sr. ("Jones,

Sr."). As Deputy Canales approached, Jones, Sr. was attempting to exit the vehicle. Deputy


Canales instructed Jones, Sr. to remain in the vehicle, continued his approach and made

                                                3
          Case 3:19-mj-00061-UNA           Document 1      05/03/19 Page 14 of 36




contact with Jones, Sr. at the open driver side door. Deputy Canales immediately noticed

that the vehicle emitted a strong smell of marijuana, at which point Deputy Canales advised

Jones, Sr. of his Miranda rights, to which Jones, Sr. responded "Yes, I understand."


       9. Meanwhile, Corporal Sandoval made contact with the front and rear seat


passengers. Both passengers were advised of their Miranda rights and acknowledged their

understanding thereof.


       10. While re-contacting the front seat passenger, Deputy Canales observed, in


plain view on top of the center console, one digital scale and a clear plastic haggle containing

suspected Xanax.


       11. Corporal Sandoval then re-contacted Jones, Sr., who was handcuffed,


searched, and then placed in the backseat of Deputy Canales' patrol unit. Jones, Sr. was


found to have $2,930 in cash in his left front pants pocket, and $905 in cash in his left rear

pants pocket.


       12. Law enforcement officers proceeded to search the vehicle, resulting in the


discovery of the following items, all of which were seized as evidence: SCCY CPX-2, 9 mm

pistol, serial #455751, loaded with 11 live rounds 9mm Perfecta; white grocery bag

containing $7,805 in cash; 2 bags of suspected raw marijuana (28 grams TPW); $10,005 in

cash; large plastic bag of suspected raw marijuana (343.9 grams TPW); plastic bag of

suspected raw marijuana (67.1 grams TPW); 2 plastic baggies of suspected raw marijuana

(76.2 grams TPW); large Ziploc bag containing multi-colored, suspected ecstasy/MDMA

pills (1002 dosage units); plastic bags of suspected methamphetamine (94.6 grams TPW);

loose, clear plastic sandwich bags; pre-rolled, suspected marijuana cigars (22.2 grams TPW),
          Case 3:19-mj-00061-UNA           Document 1       05/03/19 Page 15 of 36




packaged for purchase in clear plastic containers; (5) clear plastic baggies of suspected

Xanax/Alprazolam, 2 mg (505 dosage units); and a box of clear plastic sandwich bags.

        13. Deputy Canales' report indicates that the cash found in the vehicle was m

denominations consistent with those carried by subjects engaged in narcotics trafficking.

Furthermore, based on my training and experience, the quantity of each substance found in


the vehicle is consistent with distribution quantities thereof.

        14. Upon being questioned by Corporal Sandoval, Jones, Sr. claimed that

everything found in the vehicle, including the gun, belonged to him. Thereafter, Jones, Sr.

refused to answer any more questions.


        15. The SCCY CPX-2, 9 mm pistol, with serial # 455751, was listed in NCIC as a

stolen firearm. The firearm was reported stolen from Zachary, Louisiana, on December 4,


2017.

        16. Jones, Sr. was the driver ofthe vehicle at the time of the traffic stop. The

firearm was located on the driver side floorboard of the vehicle. Jones, Sr. is a convicted


felon and therefore prohibited from possessing a firearm. Further, at least one of Jones, Sr.'s


prior convictions indicates a history of involvement in narcotics trafficking. Specifically, on

October 27, 2016, Jones, Sr. was convicted in Louisiana's 19th Judicial District Court, in and

for the Parish of East Baton Rouge, of possession with intent to distribute (Schedule I,

marijuana); possession with intent to distribute (Schedule I, MDMA); possession with intent

to distribute (Schedule II, cocaine); possession with intent to distribute (Schedule IV,

alprazolam); and attempted possession of a firearm/carrying a concealed weapon by a

convicted felon.
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 16 of 36




       17. Both Jones, Sr. and the backseat passenger, Eddie Jones, Jr., were transported


to the central substation, at which point it was discovered that both arrestees were subject to

outstanding warrants, via EBRSO and Zachary PD, respectively. Both Jones, Jr. and Jones,


Sr. were transported and booked into East Baton Rouge Parish Prison.

       18. At the time he was processed and booked into the East Baton Rouge Parish

Prison, Jones, Sr. was m physical possession of the Device, which is gold in color, and which


was contained in a black carrying case/wallet Inside the front cover of the carrying

case/wallet are card-holders, one of which held the Louisiana Driver's License of Eddie D.

Jones (Jones, Sr.), which can be seen in the photo m Attachment C.


       19. In a recorded jail telephone call on March 8, 2019, the date that Jones,

Sr. was arrested and booked, the following exchange took place, in relevant part:


              Inmate/Jones, Sr.: "Mama?"


              Female: "Yeah."


              Inmate/Jones, Sr.: "You, um, you cleaned up?"


              Female: "Yeah."


              Inmate/Jones, Sr.: "Ok, and where did you - go ..."


              Female: "Um, where my dog's at."


              Inmate/Jones, Sr.: "Ok. You had a key?"


              Female: "Yeah. I took it. From -1 asked him for it."


              Inmate/Jones, Sr.: "Ok, ok, ok, ok, ok."


              Female: "So, I didn't get the keys -1 don't have the keys to Queen's pin. I got
              the keys to everything else, but the dog pin key's not on there, but she still got
              food in there, or whatever, but um - man, I'm so fuckin' paranoid right now,
              bruh, I just -"
Case 3:19-mj-00061-UNA          Document 1       05/03/19 Page 17 of 36




   Inmate/Jones, Sr.: "Ok, ok, no listen. Uh, the sandbox? And that little tub
   next to it. [unintelligible] And the wooden thing in the drawer."

   Female: "I got it."


   Inmate/Jones, Sr.: "Ok, so listen. Where we sleep m the bed, the headboard...


   Female: "I got that."


   Inmate/Jones, Sr.: "Ok, alright. Ok, so you gonna need that to get Eddie.
   Alright?"

   Female: "Why is he there? [unintelligible]"

   Inmate/Jones, Sr.: "They - they just was being a bitch and didn't want to let
   him go. 'Cause he was sittin' in the backseat with it. Feel me? [unintelligible]"

   Inmate/Jones, Sr.: "Yeah, but listen - um, they don't really know everything
   yet. But, um, I had been hearing something about probation and parole bonds.
   I don't really know if it's true or not. This is from before I left, right? So,
   here's what you do. Call - um, I'm gonna get my phone, whenever you come
   get Eddie. I'm gonna - I'm gonna turn my phone - to release my phone to
   him. And, you call G, 'cause G owe me something, right?"


   Female: 'TJh huh."


   Inmate/Jones, Sr.: "Just tell him, instead of giving me what he owe me, ask
   him can he cash me out. He gonna know what you mean. And, I told ~-1 told
   Eddie -- umm, you know, who to talk to and what to talk to 'em about."


   Inmate/Jones, Sr.: "I -~ I gave you his number the other day. Shep. He gotta
   give you 375. Ok?"

   Female: "Ok." [unintelligible].

   Inmate/Jones, Sr.: "So Carlos -~ Carlos - Carlos give you 125. Shep give you
   375. And, umm, [unintelligible]. [Unintelligible] gotta give you 3400. But I
   just seen him today, so he not gonna be ready with it for a couple of days. But,
   those people..."


   Female: "They got your phone? Or they gonna let you bring it - get it
   [unintelligible]."

   Inmate/Jones, Sr.: "No, no, they put it in my property. They put it in my
   property."

                                     7
          Case 3:19-mj-00061-UNA           Document 1       05/03/19 Page 18 of 36




       20. Affiant's interpretation of this call is that Jones, Sr.'s significant other,


whether wife or girlfriend, is confirming that she has removed (or "cleaned up") the narcotics

and/or proceeds from narcotics trafficking, located in various places in Jones, Sr.'s residence.


Jones, Sr. then instructs the female that she will need to use some of that money (that which

was located on or near the "headboard") to secure the release of Eddie Jones, Jr., who was


arrested with Jones, Sr., and remained in custody at that time. In response to the female's


inquiry as to why Jones, Jr. was arrested, Jones, Sr. states: '"Cause he was sittin' in the


backseat with it[,]" which we believe to be a reference to the large amount of narcotics found

in the backseat, near Jones, Jr.


       21. During the call, Jones, Sr. also discusses the Device at issue herein; states his


intention to release the phone to the female; and instructs the female as to certain individuals

she should contact, apparently to collect on debts believed to be related to narcotics

trafficking. The call also indicates the female's general concern with lack of income, which

concern we interpret to be caused by Jones, Sr.'s inability to traffic in narcotics and to collect


payments related thereto while he is in custody. Afflant expects that the Device will contain

identity and relationship information, establishing connections between Jones, Sr., and others


who may be involved in criminal activity and, specifically, narcotics trafficking.

       22. Finally, Jones, Sr. confirms that the phone was placed in East Baton Rouge


Parish Prison Property when he states: "They put it In my property."

       23. Affiant is aware that criminals often use cell phones, such as the Device, to


communicate in order to facilitate criminal activity. For instance, cell phones are often used


to facilitate narcotics trafficking between members of a criminal organization and between
            Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 19 of 36




members and their drug clients. Additionally, a cell phone is used as a mode of both spoken

and written communication, and contains text messages and call logs, which serve as the


equivalent of records and documentation, or "ledgers," of narcotics sales or other drug


activity.


        24. On March 8, 2019, the Device was taken into custody by the East Baton

Rouge Parish Prison Property and, at present, it remains there. Affiant personally observed

the Device at that location, in order to accurately identify and photograph it for purposes of

this warrant application.


        25. In Affiant's training and experience, Affiant knows that the Device has been

stored in a manner in which its contents are, to the extent material to this investigation, in


substantially the same state as they were when the Device first came into the possession of

the East Baton Rouge Parish Prison Property.

       26. Based on the totality of the facts and evidence, and based on Affiant's training

and experience, Affiant believes the Device contains evidence that links Jones, Sr. to


narcotics trafficking, in relation to the distribution quantities of narcotics found in his vehicle

at the time of the traffic stop and his subsequent arrest on March 8, 2019.

                                    TECHNICAL TERMS

       27. Based on Affiant's training and experience, Affiant uses the following

technical terms to convey the following meanings:

            a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

               telephone) is a handheld wireless device used for voice and data

               communication through radio signals. These telephones send signals through

               networks oftransmitter/receivers, enabling communication with other wireless

                                                 9
Case 3:19-mj-00061-UNA        Document 1      05/03/19 Page 20 of 36




   telephones or traditional "land line" telephones. A wireless telephone usually


   contains a "call log," which records the telephone number, date, and time of


   calls made to and from the phone. In addition to enabling voice

   communications, wireless telephones offer a broad range of capabilities.


   These capabilities include: storing names and phone numbers in electronic

   "address books;" sending, receiving, and storing text messages and e-mail;


   taking, sending, receiving, and storing still photographs and moving video;

   storing and playing back audio files; storing dates, appointments, and other

   information on personal calendars; and accessing and downloading


   information from the Internet. Wireless telephones may also include global

   positioning system ("GPS") technology for determining the location of the

   device.


b. Digital camera: A digital camera is a camera that records pictures as digital

   picture files, rather than by using photographic film. Digital cameras use a

   variety of fixed and removable storage media to store their recorded images.


   Images can usually be retrieved by connecting the camera to a computer or by


   connecting the removable storage medium to a separate reader. Removable


   storage media include various types of flash memory cards or miniature hard

   drives. Most digital cameras also include a screen for viewing the stored


   images. This storage media can contain any digital data, including data

   unrelated to photographs or videos.


c. Portable media player: A portable media player (or "MP3 Player" or IPod) is a

   handheld digital storage device designed primarily to store and play audio,

                                   10
Case 3:19-mj-00061-UNA        Document 1       05/03/19 Page 21 of 36




   video, or photographic files. However, a portable media player can also store


   other digital data. Some portable media players can use removable storage


   media. Removable storage media include various types of flash memory cards


   or miniature hard drives. This removable storage media can also store any


   digital data. Depending on the model, a portable media player may have the

   ability to store very large amounts of electronic data and may offer additional

   features such as a calendar, contact list, clock, or games.


d. GPS: A GPS navigation device uses the Global Positioning System to display

   its current location. It often contains records the locations where it has been.


   Some GPS navigation devices can give a user driving or walking directions to

   another location. These devices can contain records of the addresses or


   locations involved in such navigation. The Global Positioning System

   (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the

   Earth. Each satellite contains an extremely accurate clock. Each satellite


   repeatedly transmits by radio a mathematical representation of the current

   time, combined with a special sequence of numbers. These signals are sent by


   radio, using specifications that are publicly available. A GPS antenna on Earth

   can receive those signals. When a GPS antenna receives signals from at least


   four satellites, a computer connected to that antenna can mathematically


   calculate the antenna's latitude, longitude, and sometimes altitude with a high

   level of precision.


e. PDA: A personal digital assistant, or PDA, is a handheld electronic device

   used for storing data (such as names, addresses, appointments or notes) and

                                   11
Case 3:19-mj-00061-UNA        Document 1      05/03/19 Page 22 of 36




    utilizing computer programs. Some PDAs also function as wireless


    communication devices and are used to access the Internet and send and


   receive e-mail. PDAs usually include a memory card or other removable


    storage media for storing data and a keyboard and/or touch screen for entering

    data. Removable storage media include various types of flash memory cards


   or miniature hard drives. This removable storage media can store any digital

   data. Most PDAs run computer software, giving them many of the same


   capabilities as personal computers. For example, PDA users can work with

   word-processing documents, spreadsheets, and presentations. PDAs may also


   include global positioning system ("GPS") technology for determining the

   location of the device.

f. Tablet: A tablet is a mobile computer, typically larger than a phone yet

   smaller than a notebook, that is primarily operated by touching the screen.

   Tablets function as wireless communication devices and can be used to access


   the Internet through cellular networks, 802.11 "wi-fi networks, or otherwise.


   Tablets typically contain programs called apps, which, like programs on a

   personal computer, perform different functions and save data associated with


   those functions. Apps can, for example, permit accessing the Web, sending


   and receiving e-mail, and participating in Internet social networks.


g. Pager: A pager is a handheld wireless electronic device used to contact an


   individual through an alert, or a numeric or text message sent over a


   telecommunications network. Some pagers enable the user to send, as well as


   receive, text messages.


                                   12
          Case 3:19-mj-00061-UNA          Document 1       05/03/19 Page 23 of 36




           h. IP Address: An Internet Protocol address (or simply "IP address") is a unique

               numeric address used by computers on the Internet. An IP address is a series


               of four numbers, each in the range 0-255, separated by periods (e.g.,


               121.56.97.178). Every computer attached to the Internet computer must be


               assigned an IP address so that Internet traffic sent from and directed to that

               computer may be directed properly from its source to its destination. Most

               Internet service providers control a range of IP addresses. Some computers


               have static—that is, long-term—IP addresses, while other computers have


               dynamic—that is, frequently changed—IP addresses.


           i. Internet: The Internet is a global network of computers and other electronic


               devices that communicate with each other. Due to the structure of the Internet,


               connections between devices on the Internet often cross state and international


               borders, even when the devices communicating with each other are in the


               same state.


       28. Based on Affiant's training, experience, and research, Affiant knows that the


Device has capabilities that allow it to serve as a wireless telephone, digital camera, portable

media player, GPS navigation device, and PDA. In Affiant's training and experience,

examining data stored on devices of this type can uncover, among other things, evidence that


reveals or suggests who possessed or used the device.


                ELECTRONIC STORAGE AND FORENSIC ANALYSIS

       29. Based on Affiant's knowledge, training, and experience, Affiant knows that


electronic devices can store information for long periods of time. Similarly, things that have




                                               13
           Case 3:19-mj-00061-UNA        Document 1      05/03/19 Page 24 of 36




been viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.


       30. Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as


direct evidence of the crimes described on the warrant, but also forensic evidence that


establishes how the Device was used, the purpose of its use, who used it, and when. There is


probable cause to believe that this forensic electronic evidence might be on the Device

because:


           a. Data on the storage medium can provide evidence of a file that was once on


              the storage medium but has since been deleted or edited, or of a deleted

              portion of a file (such as a paragraph that has been deleted from a word

              processing file).

           b. Forensic evidence on a device can also indicate who has used or controlled the


              device. This "user attribution" evidence is analogous to the search for "indicia


              of occupancy" while executing a search warrant at a residence.


           c. A person with appropriate familiarity with how an electronic device works

              may, after examining this forensic evidence in its proper context, be able to


              draw conclusions about how electronic devices were used, the purpose of their


              use, who used them, and when.


           d. The process of identifying the exact electronically stored information on a

              storage medium that are necessary to draw an accurate conclusion is a


              dynamic process. Electronic evidence is not always data that can be merely


              reviewed by a review team and passed along to investigators. Whether data

                                              14
            Case 3:19-mj-00061-UNA         Document 1       05/03/19 Page 25 of 36




                stored on a computer is evidence may depend on other information stored on


                the computer and the application of knowledge about how a computer

                behaves. Therefore, contextual information necessary to understand other


                evidence also falls within the scope of the warrant.

            e. Further, in finding evidence of how a device was used, the purpose of its use,


                who used It, and when, sometimes it is necessary to establish that a particular


                thing is not present on a storage medium.


         31. Nature of examination. Based on the foregoing, and consistent with Rule


41(e)(2)(B), the warrant Affiant is applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ techniques,


including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.


         32. Manner of execution. Because this warrant seeks only permission to examine


a device already in law enforcement's possession, the execution of this warrant does not


involve the physical intrusion onto a premises. Consequently, Afflant submits there is

reasonable cause for the Court to authorize execution of the warrant at any time in the day or


night.


                                        CONCLUSION

         33. Affiant submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Device described in Attachment A, and depicted in

photographs contained in Attachment C, to seek the items described in Attachment B.




                                                15
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 26 of 36




                                 REQUEST FOR SEALING

       34. It is respectfully requested that this Court issue an order sealing, until further

order of the Court, all papers submitted in support of this application, including the

application and search warrant. Affiant believes that sealing this document is necessary


because the warrant is relevant to an ongoing investigation. Based upon Afflant's training


and experience, Affiant has learned that criminals actively search for criminal affidavits and

search warrants via the internet, and disseminate them to others online. Premature disclosure


of the contents of this affidavit and related documents may have a significant and negative

impact on the continuing investigation and may severely jeopardize its effectiveness.

                                            Respectfully submitted,




                                               ^
                                            Resa J. Davis, Task Force Officer-ATF




       Sworn to before me and subscribed in my presence at Baton Rouge, Louisiana, this
  S^- , day of May, 2019.




                                                     '</^,A.\ ^''^-^.V ^^ .^-'/ '-=

                                            ERIN WILDER-DOOMES
                                            UNITED STATES MAGISTRATE JUDGE




                                               16
                          Case 3:19-mj-00061-UNA                        Document 1      05/03/19 Page 27 of 36


AO 93 (Rev. 11/13) Search and Seizure Warrant
                                                                                                  COPY
                                           UNITED STATES DISTRICT COURT
                                                                             for the

                                                               Middle District of Louisiana

                   In the Matter of the Search of )
              (Briefly describe the property to be searched )
               os'identify the person by name and address) ~) Case No. 19"mJ-(\ (

      Gold Samsung Cell Phone, IME1: 354255096762283; )
     FCC: A3LSMJ737P; Currently in the Custody of the East )
      Baton Rouge Parish Sheriff's Office, Baton Rouge, LA )

                                                  SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the _Middle _ District of Louisiana
(identify the person or describe the property to be searched and give Us location)'.




                                                         SEE ATTACHMENTS "A" AND "C"



          I find that the affidavif(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):




                                                        SEE ATTACHMENT "B"




              )U ARE COMMANDED to execute this warrant on or before /V\;.u\ \;, , /;---|'i (not fo exceed 14 days)
      0" in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.


          Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to __ Erin Wilder-Doomes _ _.
                                                                                                (United States Magistrate Judge)

      0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
      0 for days (not lo exceed 30) 0 until, the facts justifying, the later specific date of


                                                                                                                               f\
Date and time issued: 5t-s \Y[ ^ f; ^.-'/;.- f^'t _ _{^C'~^'^^ L^>L\;<;. v - K^J.\., .^
                                                                                                         Judge's signature


City and state: Baton Rouge, LA _ _ _ Erin Wilder-Doomes, Magistrate Judge
                                                                                                      Printed name and title
         Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 28 of 36




                                     ATTACHMENT A

       The property to be searched is a 32GB, Samsung, with IMEI # 354255096762283,

SKU # SPHJ737PABB, FCC ID # A3LSMJ737P, hereinafter the "Device." The Device is

currently in law enforcement possession, in the East Baton Rouge Parish Prison Property,
                                                                               t


where it was taken into custody incident to the arrest and processing of Eddie Jones, Sr., on


March 8, 2019.

       This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.
          Case 3:19-mj-00061-UNA          Document 1      05/03/19 Page 29 of 36




                                       ATTACHMENT B

        1. The following records on the Device described in Attachment A that relate to

violations of Title 18, United States Code, Section 922(g)(l), Title 21, United States Code,

Sections 841(a)(l) and 846 and Title 18, United States Code, Section 924(c) and involve

Eddie Jones, Sr.:


           a. any information related to narcotics trafficking;

           b. lists of customers or other dealers/dlstributors and related identifying

               information;

           c. types, amounts, and prices of drugs trafficked as well as dates, places, and


               amounts of specific transactions;


           d. any information related to sources of drugs (including names, addresses, phone


              numbers, or any other identifying information); and

           e. all financial records or other account information related to proceeds of


              narcotics trafficking.


       2. Evidence of user attribution showing who used or owned the Device at the

time the things described in this warrant were created, edited, or deleted, such as logs,


phonebooks, saved usernames and passwords, documents, and browsing history;


           a. records of Internet Protocol addresses used;


           b. records of Internet activity, including firewall logs, caches, browser history


              and cookies, "bookmarked" or "favorite" web pages, search terms that the user


              entered into any Internet search engine, and records ofuser-typed web


              addresses.
         Case 3:19-mj-00061-UNA      Document 1     05/03/19 Page 30 of 36




                          ATTACHMENT C: SIX (6} PHOTOS

1. Photo of front of the Device

2. Photo of back of the Device

3. Photo of the Device, as taken into custody, in black carrying case/wailet, with ID

4. Photo of the Device, as taken into custody, in black carrying case/wallet, with ID

          fully exposed

5. Photo of the Device, depicting IMEI and SKU

6. Photo of the Device, depicting IMEI and FCC ID
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 31 of 36
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 32 of 36




                li AM A 4^i              /\ A /i n /\
                                                       AA
                     i ^ 1»^ ^




                     snmsuiyG
     :..—J^€ie^>'
                                                                                                                                Case 3:19-mj-00061-UNA
                                                                                                                                Document 1
                                                                                                                                05/03/19 Page 33 of 36




^1                  '-a. ,jaa,!?u.' t's.u _ ^_'-^1.r- .A-. .'.-.™".i^ :;.'...':..-t .^B^L.^ JH[ .: r;" ^' u^^^ir ^: ^l- —i^—.
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 34 of 36




                                                               -. ^-^
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 35 of 36
Case 3:19-mj-00061-UNA   Document 1   05/03/19 Page 36 of 36
